U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54224 CHINA HEFENG RESCUE EQUIPMENT, INC. (Name of Registrant in its Charter) Delaware 80-0654192 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) No. 88, Taishan Street, Beigang Industrial Zone, Longgang District, Huludao, Liaoning Province, P.R. China 125000 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-0429-3181998 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 14, 2013 Common Voting Stock: 33,600,000 CHINA HEFENG RESCUE EQUIPMENT, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2013 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Consolidated Balance Sheets (Unaudited) – March 31, 2013and December 31, 2012 2 Consolidated Statements of Income and Other Comprehensive Income(Unaudited) - for the Three Months Ended March 31, 2013 and 2012 3 Consolidated Statements of Cash Flows (Unaudited) – for theThree Months Ended March 31, 2013 and 2012 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 23 Item 3 Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 Part II Other Information Item 1. Legal Proceedings 32 Items 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 CHINA HEFENG RESCUE EQUIPMENT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2012 (IN U.S. $) ASSETS March 31, December 31, 2012 (Unaudited) Current assets: Cash $ $ Accounts receivable Deferred income taxes Prepaid expenses and other current assets Total current assets Fixed Assets Less: accumulated depreciation ) ) Fixed Assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Advances from customers Deferred revenue Loans from stockholders Accrued wages Taxes payable Accrued expenses Total current liabilities Stockholders’ equity: Common stock, $.0001 par; 300,000,000 shares authorized; 33,600,000 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Retained earnings Statutory reserve fund Other comprehensive income Stockholders’ equity before noncontrolling interests Noncontrolling interests Total Stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. 2 CHINA HEFENG RESCUE EQUIPMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2(IN U.S. $) Three Months Ended March 31, 　 Service revenue $ $ Cost of services ) ) Service revenue - net Commissions - manufacturers Rental commissions - related party Cost of commissions ) ) Commission income – net Gross profit Operating expenses: Selling and marketing General and administrative Total operating expenses Income before income taxes Provision for income taxes Net income Noncontrolling interests ) ) Net income attributable to common stockholders Other comprehensive income: Foreign currency translation adjustment Total comprehensive income $ $ Earnings per common share, basic and diluted $ $ Weighted average shares outstanding, basic and diluted See accompanying notes to the consolidated financial statements. 3 CHINA HEFENG RESCUE EQUIPMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2(IN U.S. $) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustment to reconcile net income to net cash provided by operating activities: Depreciation Deferred income taxes ) Change in operating assets and liabilities: Decrease in accounts receivable Decrease (increase) in prepaid expenses and other current assets ) (Decrease) increase in accounts payable ) Increase in advances from customers Increase (decrease) in deferred revenue ) Increase in taxes payable Increase (decrease) in accrued wages ) (Decrease) increase in accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Purchase of fixed assets ) ) Cash flows from financing activities: Proceeds from stockholder loans Repayment of stockholder loans - ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash Net increase in cash Cash, beginning Cash, ending $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ Cash paid for interest $
